Citation Nr: 0431091	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  96 35-367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
hemorrhoids.

2.  Entitlement to an initial rating higher than 30 percent 
for a dysthymic disorder, secondary to hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION


The veteran had active military service from November 1955 to 
February 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from October 1994 and August 1996 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In October 1994, the RO denied the veteran's claim 
for a rating higher than 20 percent for hemorrhoids.  He 
filed a timely notice of disagreement (NOD), which included a 
claim for service connection for dysthymia, secondary to 
hemorrhoids.  In August 1996, the RO granted his claim for 
service connection for dysthymia and assigned an initial 
rating of 10 percent.  He appealed for a higher rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since filing his claim when his disability may have 
been more severe than at others).  

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In September 2004, the RO received a Progress Note, which is 
relevant to these claims, from a Clinical Social Worker (CSW) 
at a VA Medical Center (VAMC).  The RO referred this 
additional evidence to the Board in accordance with 38 C.F.R. 
§ 19.37(b).  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
According to the Court's interpretation of 38 U.S.C.A. § 
7104, generally the Board cannot consider additional 
evidence, which has not been initially considered by the AOJ, 
unless it obtains a waiver from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when additional evidence has been received by the Board, 
unless the appellant has waived initial consideration by 
the RO.  See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to 
be codified at 38 C.F.R. § 20.1304(c)).

Here, since the claims file does not indicate the veteran has 
waived his procedural right to have the RO evaluate the 
additional evidence prior to the Board's adjudication of the 
case, a remand is required.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

Readjudicate the veteran's claims for higher 
ratings for his hemorrhoids and dysthymic 
disorder in light of the additional evidence 
submitted since the last supplemental 
statement of the case (SSOC).  If benefits are 
not granted to his satisfaction, prepare 
another SSOC and send it to him and his 
representative.  Give them time to respond 
before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




